991 F.2d 789
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth Maurice GIBSON, Petitioner-Appellant,v.STATE OF NORTH CAROLINA, Respondent-Appellee.
No. 93-6028.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 26, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-92-799)
Kenneth Maurice Gibson, Appellant Pro Se.
E.D.N.C.
DISMISSED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Kenneth Maurice Gibson seeks to appeal the district court's order refusing pretrial habeas corpus relief without prejudice.*  Our review of the record and the district court's opinion discloses Gibson has not exhausted his state remedies with regard to his claims for habeas relief.  Consequently, the district court properly denied relief on the habeas claims.   See Preiser v. Rodriguez, 411 U.S. 475 (1973);   Braden v. 30th Judicial Circuit Court, 410 U.S. 484 (1973);   Moore v. DeYoung, 515 F.2d 437 (3d Cir. 1975).  Finally, to the extent that Gibson challenged the conditions of his confinement, he need not exhaust state remedies, but the district court did not err in dismissing those claims without prejudice to Gibson's right to file an action under 42 U.S.C. § 1983 (1988).  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Although the petition was styled as one under 28 U.S.C. § 2254 (1988), it is more properly construed as one for relief under 28 U.S.C. § 2241 (1988)